


109 HR 6168 IH: To amend the Federal Food, Drug, and Cosmetic Act with

U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6168
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2006
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to serious adverse event reporting for dietary supplements and
		  nonprescription drugs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Dietary
			 Supplement and Nonprescription Drug Consumer Protection Act.
		2.Serious adverse
			 event reporting for nonprescription drugs
			(a)In
			 GeneralChapter VII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 371 et seq.) is amended by adding at the end the following:
				
					HSerious Adverse
				Event Reports
						760.Serious adverse
				event reporting for nonprescription drugs
							(a)DefinitionsIn
				this section:
								(1)Adverse
				eventThe term adverse event means any
				health-related event associated with the use of a nonprescription drug that is
				adverse, including—
									(A)an event occurring
				from an overdose of the drug, whether accidental or intentional;
									(B)an event occurring
				from abuse of the drug;
									(C)an event occurring
				from withdrawal from the drug; and
									(D)any failure of
				expected pharmacological action of the drug.
									(2)Nonprescription
				drugThe term nonprescription drug means a drug that
				is—
									(A)not subject to
				section 503(b); and
									(B)not subject to
				approval in an application submitted under section 505.
									(3)Serious adverse
				eventThe term serious adverse event is an adverse
				event that—
									(A)results in—
										(i)death;
										(ii)a
				life-threatening experience;
										(iii)inpatient
				hospitalization;
										(iv)a
				persistent or significant disability or incapacity; or
										(v)a
				congenital anomaly or birth defect; or
										(B)requires, based on
				reasonable medical judgment, a medical or surgical intervention to prevent an
				outcome described under subparagraph (A).
									(4)Serious adverse
				event reportThe term serious adverse event report
				means a report that is required to be submitted to the Secretary under
				subsection (b).
								(b)Reporting
				Requirement
								(1)In
				generalThe manufacturer, packer, or distributor whose name
				(pursuant to section 502(b)(1)) appears on the label of a nonprescription drug
				marketed in the United States (referred to in this section as the
				responsible person) shall submit to the Secretary any report
				received of a serious adverse event associated with such drug when used in the
				United States, accompanied by a copy of the label on or within the retail
				package of such drug.
								(2)RetailerA
				retailer whose name appears on the label described in paragraph (1) as a
				distributor may, by agreement, authorize the manufacturer or packer of the
				nonprescription drug to submit the required reports for such drugs to the
				Secretary so long as the retailer directs to the manufacturer or packer all
				adverse events associated with such drug that are reported to the retailer
				through the address or telephone number described in section 502(x).
								(c)Submission of
				Reports
								(1)Timing of
				reportsThe responsible person shall submit to the Secretary a
				serious adverse event report no later than 15 business days after the report is
				received through the address or phone number described in section
				502(x).
								(2)New medical
				informationThe responsible person shall submit to the Secretary
				any new medical information, related to a submitted serious adverse event
				report that is received by the responsible person within 1 year of the initial
				report, no later than 15 business days after the new information is received by
				the responsible person.
								(3)Consolidation of
				reportsThe Secretary shall develop systems to ensure that
				duplicate reports of, and new medical information related to, a serious adverse
				event shall be consolidated into a single report.
								(4)ExemptionThe
				Secretary, after providing notice and an opportunity for comment from
				interested parties, may establish an exemption to the requirements under
				paragraphs (1) and (2) if the Secretary determines that such exemption would
				have no adverse effect on public health.
								(d)Contents of
				ReportsEach serious adverse event report under this section
				shall be submitted to the Secretary using the MedWatch form, which may be
				modified by the Secretary for nonprescription drugs, and may be accompanied by
				additional information.
							(e)Maintenance and
				Inspection of Records
								(1)MaintenanceThe
				responsible person shall maintain records related to each report of an adverse
				event received by the responsible person for a period of 6 years.
								(2)Records
				inspection
									(A)In
				generalThe responsible person shall permit an authorized person
				to have access to records required to be maintained under this section, during
				an inspection pursuant to section 704.
									(B)Authorized
				personFor purposes of this paragraph, the term authorized
				person means an officer or employee of the Department of Health and
				Human Services who has—
										(i)appropriate
				credentials, as determined by the Secretary; and
										(ii)been duly
				designated by the Secretary to have access to the records required under this
				section.
										(f)Protected
				InformationA serious adverse event report submitted to the
				Secretary under this section, including any new medical information submitted
				under subsection (c)(2), or an adverse event report voluntarily submitted to
				the Secretary shall be considered to be—
								(1)a safety report
				under section 756 and may be accompanied by a statement, which shall be a part
				of any report that is released for public disclosure, that denies that the
				report or the records constitute an admission that the product involved caused
				or contributed to the adverse event; and
								(2)a record about an
				individual under section 552a of title 5, United States Code (commonly referred
				to as the Privacy Act of 1974) and a medical or similar file the
				disclosure of which would constitute a violation of section 552 of such title 5
				(commonly referred to as the Freedom of Information Act), and
				shall not be publicly disclosed unless all personally identifiable information
				is redacted.
								(g)Rule of
				ConstructionThe submission of any adverse event report in
				compliance with this section shall not be construed as an admission that the
				nonprescription drug involved caused or contributed to the adverse
				event.
							(h)Preemption
								(1)In
				generalNo State or local government shall establish or continue
				in effect any law, regulation, order, or other requirement, related to a
				mandatory system for adverse event reports for nonprescription drugs, that is
				different from, in addition to, or otherwise not identical to, this
				section.
								(2)Effect of
				section
									(A)In
				generalNothing in this section shall affect the authority of the
				Secretary to provide adverse event reports and information to any health, food,
				or drug officer or employee of any State, territory, or political subdivision
				of a State or territory, under a memorandum of understanding between the
				Secretary and such State, territory, or political subdivision.
									(B)Personally-identifiable
				informationNotwithstanding any other provision of law,
				personally-identifiable information in adverse event reports provided by the
				Secretary to any health, food, or drug officer or employee of any State,
				territory, or political subdivision of a State or territory, shall not—
										(i)be
				made publicly available pursuant to any State or other law requiring disclosure
				of information or records; or
										(ii)otherwise be
				disclosed or distributed to any party without the written consent of the
				Secretary and the person submitting such information to the Secretary.
										(C)Use of safety
				reportsNothing in this section shall permit a State, territory,
				or political subdivision of a State or territory, to use any safety report
				received from the Secretary in a manner inconsistent with subsection (g) or
				section 756.
										(i)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be
				necessary.
										.
			(b)ModificationsThe
			 Secretary of Health and Human Services may modify requirements under the
			 amendments made by this section in accordance with section 553 of title 5,
			 United States Code, to maintain consistency with international harmonization
			 efforts over time.
			(c)Prohibited
			 ActSection 301(e) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 331(e)) is amended
			 by—
				(1)striking ,
			 or 704(a); and inserting , 704(a), or 760;; and
				(2)striking ,
			 or 564 and inserting , 564, or 760.
				(d)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 352) is amended by adding at the end the
			 following:
				
					(x)If it is a
				nonprescription drug (as defined in section 760) that is marketed in the United
				States, unless the label of such drug includes a domestic address or domestic
				phone number through which the responsible person (as described in section 760)
				may receive a report of a serious adverse event (as defined in section 760)
				with such
				drug.
					.
			(e)Effective
			 Dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect 1 year after the date of enactment of this
			 Act.
				(2)MisbrandingSection
			 502(x) of the Federal Food, Drug, and Cosmetic
			 Act (as added by this section) shall apply to any nonprescription
			 drug (as defined in such section 502(x)) labeled on or after the date that is 1
			 year after the date of enactment of this Act.
				(3)GuidanceNot
			 later than 270 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall issue guidance on the minimum data elements
			 that should be included in a serious adverse event report described under the
			 amendments made by this Act.
				3.Serious adverse
			 event reporting for dietary supplements
			(a)In
			 GeneralChapter VII of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 371 et seq.) is amended by adding at the end the following:
				
					761.Serious adverse
				event reporting for dietary supplements
						(a)DefinitionsIn
				this section:
							(1)Adverse
				eventThe term adverse event means any
				health-related event associated with the use of a dietary supplement that is
				adverse.
							(2)Serious adverse
				eventThe term serious adverse event is an adverse
				event that—
								(A)results in—
									(i)death;
									(ii)a
				life-threatening experience;
									(iii)inpatient
				hospitalization;
									(iv)a
				persistent or significant disability or incapacity; or
									(v)a
				congenital anomaly or birth defect; or
									(B)requires, based on
				reasonable medical judgment, a medical or surgical intervention to prevent an
				outcome described under subparagraph (A).
								(3)Serious adverse
				event reportThe term serious adverse event report
				means a report that is required to be submitted to the Secretary under
				subsection (b).
							(b)Reporting
				Requirement
							(1)In
				generalThe manufacturer, packer, or distributor of a dietary
				supplement whose name (pursuant to section 403(e)(1)) appears on the label of a
				dietary supplement marketed in the United States (referred to in this section
				as the responsible person) shall submit to the Secretary any
				report received of a serious adverse event associated with such dietary
				supplement when used in the United States, accompanied by a copy of the label
				on or within the retail packaging of such dietary supplement.
							(2)RetailerA
				retailer whose name appears on the label described in paragraph (1) as a
				distributor may, by agreement, authorize the manufacturer or packer of the
				dietary supplement to submit the required reports for such dietary supplements
				to the Secretary so long as the retailer directs to the manufacturer or packer
				all adverse events associated with such dietary supplement that are reported to
				the retailer through the address or telephone number described in section
				403(y).
							(c)Submission of
				Reports
							(1)Timing of
				reportsThe responsible person shall submit to the Secretary a
				serious adverse event report no later than 15 business days after the report is
				received through the address or phone number described in section
				403(y).
							(2)New medical
				informationThe responsible person shall submit to the Secretary
				any new medical information, related to a submitted serious adverse event
				report that is received by the responsible person within 1 year of the initial
				report, no later than 15 business days after the new information is received by
				the responsible person.
							(3)Consolidation of
				reportsThe Secretary shall develop systems to ensure that
				duplicate reports of, and new medical information related to, a serious adverse
				event shall be consolidated into a single report.
							(4)ExemptionThe
				Secretary, after providing notice and an opportunity for comment from
				interested parties, may establish an exemption to the requirements under
				paragraphs (1) and (2) if the Secretary determines that such exemption would
				have no adverse effect on public health.
							(d)Contents of
				ReportsEach serious adverse event report under this section
				shall be submitted to the Secretary using the MedWatch form, which may be
				modified by the Secretary for dietary supplements, and may be accompanied by
				additional information.
						(e)Maintenance and
				Inspection of Records
							(1)MaintenanceThe
				responsible person shall maintain records related to each report of an adverse
				event received by the responsible person for a period of 6 years.
							(2)Records
				inspection
								(A)In
				generalThe responsible person shall permit an authorized person
				to have access to records required to be maintained under this section during
				an inspection pursuant to section 704.
								(B)Authorized
				personFor purposes of this paragraph, the term authorized
				person means an officer or employee of the Department of Health and
				Human Services, who has—
									(i)appropriate
				credentials, as determined by the Secretary; and
									(ii)been duly
				designated by the Secretary to have access to the records required under this
				section.
									(f)Protected
				InformationA serious adverse event report submitted to the
				Secretary under this section, including any new medical information submitted
				under subsection (c)(2), or an adverse event report voluntarily submitted to
				the Secretary shall be considered to be—
							(1)a safety report
				under section 756 and may be accompanied by a statement, which shall be a part
				of any report that is released for public disclosure, that denies that the
				report or the records constitute an admission that the product involved caused
				or contributed to the adverse event; and
							(2)a record about an
				individual under section 552a of title 5, United States Code (commonly referred
				to as the Privacy Act of 1974) and a medical or similar file the
				disclosure of which would constitute a violation of section 552 of such title 5
				(commonly referred to as the Freedom of Information Act), and
				shall not be publicly disclosed unless all personally identifiable information
				is redacted.
							(g)Rule of
				ConstructionThe submission of any adverse event report in
				compliance with this section shall not be construed as an admission that the
				dietary supplement involved caused or contributed to the adverse event.
						(h)Preemption
							(1)In
				generalNo State or local government shall establish or continue
				in effect any law, regulation, order, or other requirement, related to a
				mandatory system for adverse event reports for dietary supplements, that is
				different from, in addition to, or otherwise not identical to, this
				section.
							(2)Effect of
				section
								(A)In
				generalNothing in this section shall affect the authority of the
				Secretary to provide adverse event reports and information to any health, food,
				or drug officer or employee of any State, territory, or political subdivision
				of a State or territory, under a memorandum of understanding between the
				Secretary and such State, territory, or political subdivision.
								(B)Personally-identifiable
				informationNotwithstanding any other provision of law,
				personally-identifiable information in adverse event reports provided by the
				Secretary to any health, food, or drug officer or employee of any State,
				territory, or political subdivision of a State or territory, shall not—
									(i)be
				made publicly available pursuant to any State or other law requiring disclosure
				of information or records; or
									(ii)otherwise be
				disclosed or distributed to any party without the written consent of the
				Secretary and the person submitting such information to the Secretary.
									(C)Use of safety
				reportsNothing in this section shall permit a State, territory,
				or political subdivision of a State or territory, to use any safety report
				received from the Secretary in a manner inconsistent with subsection (g) or
				section 756.
									(i)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be
				necessary.
									.
			(b)Prohibited
			 ActSection 301(e) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 331(e)) is amended
			 by—
				(1)striking ,
			 or 760; and inserting , 760, or 761;; and
				(2)striking ,
			 or 760 and inserting , 760, or 761.
				(c)MisbrandingSection
			 403 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 343) is amended by adding at the end the
			 following:
				
					(y)If it is a dietary
				supplement that is marketed in the United States, unless the label of such
				dietary supplement includes a domestic address or domestic phone number through
				which the responsible person (as described in section 761) may receive a report
				of a serious adverse event with such dietary
				supplement.
					.
			(d)Effective
			 Date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect 1 year after the date of enactment of this
			 Act.
				(2)MisbrandingSection
			 403(y) of the Federal Food, Drug, and Cosmetic
			 Act (as added by this section) shall apply to any dietary supplement
			 labeled on or after the date that is 1 year after the date of enactment of this
			 Act.
				(3)GuidanceNot
			 later than 270 days after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall issue guidance on the minimum data elements
			 that should be included in a serious adverse event report as described under
			 the amendments made by this Act.
				4.Prohibition of
			 falsification of reports
			(a)In
			 GeneralSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331) is amended by adding at the end the following:
				
					(ii)The falsification of a report of a
				serious adverse event submitted to a responsible person (as defined under
				section 760 or 761) or the falsification of a serious adverse event report (as
				defined under section 760 or 761) submitted to the
				Secretary.
					.
			(b)Effective
			 DateThe amendment made by this section shall take effect 1 year
			 after the date of enactment of this Act.
			5.Importation of
			 certain nonprescription drugs and dietary supplements
			(a)In
			 GeneralSection 801 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 381) is amended—
				(1)in subsection (a),
			 by inserting after the third sentence the following: If such article is
			 subject to a requirement under section 760 or 761 and if the Secretary has
			 credible evidence or information indicating that the responsible person (as
			 defined in such section 760 or 761) has not complied with a requirement of such
			 section 760 or 761 with respect to any such article, or has not allowed access
			 to records described in such section 760 or 761, then such article shall be
			 refused admission, except as provided in subsection (b) of this
			 section.; and
				(2)in the second
			 sentence of subsection (b)—
					(A)by inserting
			 (1) before an article included;
					(B)by inserting
			 before final determination the following: or (2) with
			 respect to an article included within the provision of the fourth sentence of
			 subsection (a), the responsible person (as defined in section 760 or 761) can
			 take action that would assure that the responsible person is in compliance with
			 section 760 or 761, as the case may be,; and
					(C)by inserting
			 , or, with respect to clause (2), the responsible person, before
			 to perform.
					(b)Effective
			 DateThe amendments made by this section shall take effect 1 year
			 after the date of enactment of this Act.
			
